DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments regarding the rejection of Claim 1 under 35 U.S.C. §102(a)(2) and the rejection of Claims 9, 21, and 27 have been fully considered but they are not persuasive.
Applicant argues that the cited portions of Lee “do not disclose the specific combination of claim 1” (Remarks, 28 June 2022, Pg. 8, Claims 1, 3, and 4).  Specifically, Applicant argues that Lee does not disclose that the UE is configured to “determine, based on the DCI, scheduling information for multiple transmission on different entities of the plurality of entities and a repetition pattern indicating that a channel is repeated over a set of one or more entities, a format/location of the channel per entity, or both” (Remarks, 28 June 2022, Pg. 8, Claims 1, 3, and 4).
Examiner respectfully disagrees.
The issue, here, is whether Lee discloses, suggests or teaches determining, based on the received DCI, a repetition pattern.  According to Applicant’s specification, a repetition pattern is information that indicates whether “a channel is repeated over a set of one of one or more entities and a format/location of the channel per entity” (Specification, 24 June 2020, ¶40).  If Lee can be shown that the DCI indicates the repetition of data over a set of one or more entities, then the DCI indicates a repetition pattern.  Lee discloses that a single DCI from a single entity or multiple DCI from multiple entities carries information that indicates to the UE that data can be repeated over multiple component carriers (CCs) where each CC corresponds to a Transmission Reception Point (TRPs).  Given that Applicant’s definition of “repetition pattern” indicated by the DCI only requires that the DCI indicates that data is repeatedly received from a plurality of TRPs, then Lee’s DCI discloses information indicating a repetition pattern.
Examiner maintains the current ground of rejection.
Applicant's arguments regarding the rejection of Claim 2 under 35 U.S.C. §103 have been fully considered but they are not persuasive.
Applicant argues that Miao does not disclose “”the at least one processor is further configured to scramble, by a dedicated radio network temporary identifier (RNTI), the scheduling information of multiple transmissions on different entities (Remarks, 28 June 2022, Pgs. 10-11, Claim 2).
Examiner respectfully disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Here, Applicant merely alleges that Claim 2 is patentable without providing an explication as to how Miao does not disclose or teach the claim.
Applicant's arguments regarding the rejection of Claims 5-7 under 35 U.S.C. §103 have been fully considered but they are not persuasive.
Applicant argues that Chang does not disclose that “the repetition number is indicated in the DCI by an index” (Remarks, 28 June 2022, Pgs. 10-11, Claims 2).
Examiner respectfully disagrees.
The issue here is whether the downlink control information has an index that indicates a repetition number.  The broadest reasonable interpretation of “index” is an indicator or sign of what is being indicated.  Miao teaches that information within the DCI indicates a repetition number (Miao, ¶53).
Examiner maintains the ground of rejection for Claims 5-7.
Applicant's arguments regarding the rejection of Claims 8, 13-20, 23-26, 29-30  under 35 U.S.C. §103 have been fully considered but they are not persuasive.
Applicant argues that Chang does not disclose that “the repetition number is indicated in the DCI by an index” (Remarks, 28 June 2022, Pgs. 10-11, Claims 2).
Examiner respectfully disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Here, Applicant merely alleges that said claims are patentable without providing an explication as to how Miao does not disclose or teach the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474